Title: To Thomas Jefferson from Thomas Beale Ewell, 23 November 1805
From: Ewell, Thomas Beale
To: Jefferson, Thomas


                  
                     Sir, 
                     Geo. Town 23d Novr. 05
                  
                  Finding the prospect of procuring many subscribers to my work on chemistry, encreasing in a flattering degree, I shall send it, in a short time to the press. In pursuance with the custom of authors—I have determined to usher my performance into the world—under a dedication to an illustrious character.
                  If the inclination of a private citizen can have a resemblance to the acts of an exalted man—there is some analogy between my desires and your labors.
                  I have had in view, while preparing my Book—the revolutionising the habits of many of our countrymen by inducing them to devote a part of their leisure time to a science—on which the prosperous state of many arts most materially depends.
                  Your exertions have produced a more general prosperity among the people. The time is not forgotten when the troubles of america—assumed a threat’ning aspect—when from the contentions of parties she was convulsed to the very centre—when the cementing ties of the union were nearly burst asunder—and the revengeful seemed ready to regale on the blood of their bretheren. Notwithstanding the fear and forebodings of some good men—that the fair prospects of our country would be ruined—we now find her glory greater than at any former period; we find that under your guidance, the stormy gales of opposition have nearly ceased to blow—and that all the advantages desired by the founders of the republic—are restored by your exertions.
                  After such reflections, it was natural that I should select you above all others—to inscribe my work to; and the privilege of so doing I have now respectfully to ask of you.
                  I have the honor to be your indebted & oblig’d Servt.
                  
                     Ths. Ewell 
                     
                  
               